Citation Nr: 0907718	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-06 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for squamous cell 
carcinoma of the bladder with bilateral 
hydroureteronephrosis, rated as 40 percent disabling prior to 
March 31, 2008, and as 60 percent disabling since that date.   
 
2.  Entitlement to an increase in a 30 percent rating for 
fecal incontinence.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active duty in the Army National 
Guard from January 1966 to June 1966.  He also had additional 
periods of service in the Army National Guard as well as a 
period of active duty in the Army from February 2003 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO decision which, 
following the expiration of a 100 percent rating, assigned a 
40 percent rating for squamous cell carcinoma of the bladder, 
effective November 1, 2006.  By this decision, the RO also 
assigned a 30 percent rating for fecal incontinence, 
effective November 1, 2006.  

A November 2007 RO decision recharacterized the Veteran's 
service-connected squamous cell carcinoma of the bladder as 
squamous cell carcinoma of the bladder with bilateral 
hydroureteronephrosis, and continued the assigned 40 percent 
disability rating.  

A July 2008 RO decision increased the rating for the 
Veteran's service-connected squamous cell carcinoma of the 
bladder with bilateral hydroureteronephrosis to 60 percent, 
effective March 31, 2008.  Since that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  In October 2008, the Veteran testified 
at a Board videoconference hearing.  

The Board notes that at the October 2008 hearing, the 
Veteran's representative appears to have raised the issue of 
entitlement to restoration of a 100 percent rating for 
squamous cell carcinoma of the bladder with bilateral 
hydroureteronephrosis.  That issue is not before the Board at 
this time and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to and since March 31, 2008, the Veteran's squamous 
cell carcinoma of the with bilateral hydroureteronephrosis is 
manifested by urinary incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day, and renal dysfunction 
with generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  

2.  The Veteran's fecal incontinence is manifested by no more 
than occasional involuntary bowel movements necessitating 
wearing a pad.  


CONCLUSIONS OF LAW

1.  The criteria for an 80 percent rating for squamous cell 
carcinoma of the bladder with bilateral hydroureteronephrosis 
prior to and since March 31, 2008, have been met.  38 U.S.C.A 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7528 (2008).  

2.  The criteria for a rating in excess of 30 percent for 
fecal incontinence have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332 
(2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a November 2004 letter, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
and in September 2006 and May 2008 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims for increased ratings, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need for the Veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The May 2008 letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in July 2008.  

Additionally, the Board notes that in the May 2008 letter 
(noted above) the Veteran was specifically provided with the 
criteria for higher ratings for his service-connected 
squamous cell carcinoma of the bladder with bilateral 
hydroureteronephrosis and for his fecal incontinence.  
Therefore, a remand for additional notification regarding 
criteria with which the Veteran and his representative are 
already quite familiar would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service personnel and treatment records; post-
service private and VA treatment records; VA examination 
reports; and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service personnel and treatment 
records; post-service private and VA treatment records; and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

I.  Squamous Cell Carcinoma of the Bladder with 
Hydroureteronephrosis

The Veteran's squamous cell carcinoma of the bladder with 
bilateral hydroureteronephrosis is rated under Diagnostic 
Code 7528, which pertains to malignant neoplasms of the 
genitourinary system and provides for up to a 100 percent 
disability rating.  It also provides that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  38 C.F.R. § 4.115b.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there 
has been no local reoccurrence or metastasis, the disability 
is to be rated on residuals such as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Only the 
predominant area of dysfunction is to be considered for 
rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

The Veteran was assigned an initial 100 percent rating for 
squamous cell carcinoma of the bladder, from October 1, 2004 
to October 31, 2006.  38 C.F.R. § 4.115b.  Following a VA 
examination, in February 2006, the RO proposed to reduce the 
disability rating for the veteran's squamous cell carcinoma 
of the bladder to 40 percent, effective November 1, 2006, and 
to assign a 30 percent rating for fecal incontinence, 
effective November 1, 2006.  In August 2006, a 40 percent 
rating was actually assigned for squamous cell carcinoma of 
the bladder, effective November 1, 2006.  A 30 percent rating 
for fecal incontinence (as a residual of the carcinoma of the 
bladder) was also assigned, effective November 1, 2006.  A 
November 2007 RO decision recharacterized the Veteran's 
service-connected squamous cell carcinoma of the bladder as 
squamous cell carcinoma of the bladder with bilateral 
hydroureteronephrosis, and continued the assigned 40 percent 
disability rating.  A July 2008 RO decision increased the 
rating for the Veteran's service-connected squamous cell 
carcinoma of the bladder with bilateral hydroureteronephrosis 
to 60 percent, effective March 31, 2008.  The Veteran has not 
had any active malignance at any time since November 1, 2006.  
Accordingly, as to his squamous cell carcinoma of the bladder 
with bilateral hydroureteronephrosis, his disability will be 
rated on residuals such as voiding dysfunction or renal 
dysfunction.  The Veteran's fecal incontinence will be 
discussed separately below.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day. 38 C.F.R. § 4.115a.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115a.  

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every two to three months.  A noncompensable 
rating contemplates obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year. 38 C.F.R. § 4.115a.  

Urinary tract infections requiring drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management warrant a 10 percent evaluation.  A 30 
percent rating is warranted for recurrent symptomatic 
infections requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  Where urinary tract 
infections result in poor renal function, the disability is 
to be evaluated as poor renal function.  38 C.F.R. § 4.115a.  

Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101 warrants a 30 percent 
evaluation. Renal dysfunction resulting in albuminuria with 
some edema, or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under diagnostic 
code 7101 warrants a 60 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, warrants an 80 
percent evaluation.  Finally, renal dysfunction that requires 
regular dialysis, or precludes more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80mg%; or creatinine more than 8mg%; or 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent evaluation.  
38 C.F.R. § 4.115a.

The medical evidence associated with the claims file does not 
reflect that the veteran has experienced recent urinary tract 
infections.  The medical evidence does reflect that the 
veteran has experienced voiding dysfunction and renal 
dysfunction.  As discussed below, the Board concludes that 
renal dysfunction is the Veteran's predominant post-operative 
complaint.  

As noted above, the RO has assigned a 40 percent rating for 
the Veteran's squamous cell carcinoma of the bladder with 
hydroureteronephrosis prior to March 31, 2008, and has 
assigned a 60 percent rating for that disability since March 
31, 2008.  Thus, the Board must consider whether the Veteran 
is entitled to a rating in excess of 40 percent for squamous 
cell carcinoma of the bladder with bilateral 
hydroureteronephrosis prior to March 31, 2008, and a rating 
in excess of 60 percent since March 31, 2008.  

A December 2005 VA genitourinary examination report noted 
that the Veteran had a history of squamous cell carcinoma of 
the bladder that was diagnosed in August 2004.  He reported 
that he had surgery at a private facility in December 2004 
and that he underwent surgical removal of the bladder, 
prostate, and neighboring lymph glands.  He stated that 
another bladder was constructed using a portion of his 
intestines.  The Veteran indicated that no permanent 
suprapubic cystostomy was needed.  It was noted that the 
Veteran's new bladder, which was constructed with a portion 
of his intestines, was attached to his urethra and that he 
was able to void urine via his urethra.  The Veteran denied 
having any follow-up chemotherapy or radiation therapy for 
his cancer and reported that the only treatment was his 
surgery.  He stated that he lost approximately thirty to 
forty pounds after his surgery.  He indicated that his weight 
loss occurred for the first six months after his surgery, but 
his weight had remained stable, around 190 pounds, for the 
previous six months.  The Veteran indicated that his appetite 
was fair.  

The Veteran reported that he had greatly increased urinary 
frequency since undergoing the surgery and that he would 
urinate every two hours, twenty-four hours a day, including 
getting up at night every two hours.  He denied that he had 
any frank hematuria, but stated that he did experience 
occasional dysuria.  The Veteran also denied that he had any 
hesitancy of stream.  He stated that he did suffer from 
stress incontinence.  He reported that he would become 
incontinent of urine when he engaged in any activities that 
increased intra-abdominal pressure such as coughing, 
sneezing, bending over from the waist, or lifting loads 
greater than five pounds.  He indicated that he currently 
wore depends due to his incontinence problems and that he 
would change them two times per day on average.  The Veteran 
stated that since the surgery, he could not wear a belt or 
tight pants due to pressure on his bladder.  He related that 
he always had to wear pants with an elastic waistband only, 
such as sweat pants, to avoid having excessive pressure on 
his bladder and his abdomen.  He denied any history of 
recurrent urinary tract infections, renal colic, bladder 
stones, or acute nephritis.  

The Veteran indicated that he had to catheterize himself on 
an average of three times per week.  He reported that he 
didn't have to catheterize himself due to an inability to 
urinate, but that he had to insert the catheter and irrigate 
his bladder with sterile water in order to remove excess 
mucus because the new bladder was constructed from intestinal 
tissue, which was mucus producing.  He stated that his 
bladder tissue produced mucus which would accumulate in the 
bladder and that if it was not cleaned out regularly, it 
would lead to possible development of urinary tract 
infections.  The Veteran denied that he needed any dilation 
or drainage procedures.  He related that he did have to alter 
his diet since undergoing the surgery and that he had to 
avoid spicy foods, tomato products, and foods with seeds, or 
otherwise, he would develop diarrhea.  He indicated that he 
had one episode of diarrhea per month and that the episode 
would last for two to three days.  The Veteran stated that 
when he had diarrhea, he would average four to six watery 
bowel movements per day.  He reported that he would 
experience occasional fecal incontinence when having one of 
the episodes of diarrhea.  It was noted that the Veteran 
denied that he had fecal incontinence at any other time and 
that he denied having to use additional absorbent padding due 
to his fecal incontinence.  

The Veteran stated that he did not take any current 
medication for his bladder cancer.  He indicated that 
immediately after the surgery, he was having to undergo 
cystoscopies on a monthly basis until August 2005, but since 
that time, his urologist changed the cystoscopy schedule to 
once very six months.  The Veteran indicated that he had been 
unable to work since undergoing the surgery.  He stated that 
he could no longer engage in his profession because he could 
not do any heavy lifting due to the surgery as it would cause 
possible urinary incontinence.  He also reported that he 
could not wear work pants as they would cause too much 
pressure on the abdomen and that he was unable to wear sweat 
pants on his job as a safety factor.  The Veteran indicated 
that he was no longer able to do any yard work due to his 
abdominal pain caused by exertion.  He also stated that he 
could no longer engage in previous hobbies of hunting or 
fishing due to his urinary incontinence.  He reported that he 
was able to drive for short distances.  It was noted that the 
Veteran was able to care for all of his personal activities 
of daily living and that he was able to perform his urinary 
catheterizations on his own.  The Veteran denied any other 
interference in his normal daily routine.  

The examiner reported that the Veteran's gait was normal and 
that he did not use any assistive devices for ambulation.  It 
was noted that the Veteran's weight was 194 pounds and that 
at the time of a previous VA examination, it was 222 pounds.  
The examiner indicated that the Veteran had a well healed 
surgical scar in the midline of the lower abdomen that was 
linear in nature and vertical in direction.  The examiner 
stated that the scar measured 16 cm in length by 1 cm in 
width at its widest point.  It was reported that there was no 
tenderness to palpation of the scar, that the texture was 
normal, and that there was no adherence or ulceration or 
breakdown of the skin.  The examiner indicated that the scar 
was not elevated or depressed and that there was no 
underlying tissue loss, inflammation, edema, or keloid 
formation.  The examiner stated that the color of the 
Veteran's scar was red and erythematous when compared to 
normal areas of the skin.  It was noted that there was no 
limitation of function from the scar.  

The examiner indicated that the abdominal evaluation revealed 
normal bowel sounds in all quadrants and that the veteran's 
abdomen was soft and non-distended.  The examiner stated that 
no masses or organomegaly was noted.  The examiner reported 
that there was mild tenderness to palpation in the left lower 
quadrant with no rebound or guarding.  It was noted that the 
Veteran had a circumcised penis that was normal in appearance 
with no lesions on the penile shaft.  The examiner stated 
that the Veteran's scrotal sac was without edema, erythema, 
or tenderness and that the testes were descended in their 
normal anatomical position, bilaterally.  The examiner 
indicated that there was no tenderness, masses, or induration 
noted, and no testicular atrophy.  The examiner reported that 
there was no inguinal hernia or external lesions in the anal 
area.  The examiner stated that the Veteran had normal 
sphincter tone with no internal lesions palpated.  It was 
noted that there was no prostate gland on digital rectal 
examination and that there was no stool available in the 
vault for heme testing.  The impression was squamous cell 
carcinoma of the bladder, status post surgical removal of the 
bladder, prostate, and lymph glands with reconstruction of 
the bladder from intestinal tissue.  The examiner commented 
that the veteran suffered from residual urinary frequency, 
stress incontinence, and episodic diarrhea as described 
above.  A December 2005 addendum urinalysis showed that the 
Veteran's blood urea nitrogen (BUN) was 17.4 mg/dl and that 
his creatinine was 1.0 mg/dl.  

Private and VA treatment records dated from February 2006 to 
May 2007 show that the Veteran was treated for genitourinary 
problems and renal dysfunction on several occasions.  

For example, an April 2006 VA treatment entry related an 
impression of squamous cell carcinoma of the bladder; 
hypertension, stable at home; and incontinence of urine.  A 
June 2006 computed tomography scan of the veteran's abdomen 
and pelvis related an impression that included status post 
bladder and prostate resection for squamous carcinoma of the 
bladder, neobladder/urinary reservoir present; bilateral 
hydronephrosis and hydroureter, decreased left renal 
function; multiple pulmonary nodules, probably metastatic 
disease; small aortic aneurysm; and cholelithiasis with no 
choleccystitis.  In a June 2006 addendum, it was noted that 
the Veteran reported that when he had his tumor removal in 
October 2004, his prostate and kidney were clear of cancer.  
He stated that he had a biopsy of the lungs because there 
were four spots on his lungs and that no cancer was found.  
He stated that he was told that the spots were a fungus and 
that they had been there for ten years.  

A December 2006 VA treatment report noted that renal function 
testing showed results including that renal function was 
abnormal with the left kidney contributing 17 percent and the 
right kidney contributing 83 percent.  The impression 
included status post bladder and prostate resection for 
squamous cell carcinoma of the bladder with 
neobladder/urinary reservoir present; bilateral 
hydronephrosis and hydroureter and severely decreased left 
kidney function; multiple pulmonary nodules, stable by 
examination; small abdominal aortic aneurysm; hypertension; 
and complaints of pain in the right side toward the back that 
was worsened with tight pants.  A December 2006 urinalysis 
report indicated that the Veteran's BUN was 27.1 mg/dl and 
that his creatinine was 1.3 mg/dl.  

A May 2007 VA treatment report noted that laboratory reports 
showed that the veteran's BUN was 25.8 mg/dl and that his 
creatinine was 1.4 mg/dl.  A report of renal testing 
indicated results including that the Veteran's quantitative 
renal function was abnormal with the left kidney contributing 
14 percent and the right kidney contributing 86 percent.  The 
impression included squamous cell carcinoma of the bladder 
status post cystectomy and ileal neobladder; status post 
bladder and prostate resection for squamous cell carcinoma of 
the bladder with neobladder/urinary reservoir present; 
bilateral hydronephrosis and hydroureter and severely 
decreased kidney function; multiple pulmonary nodules, stable 
by examination; small abdominal aortic aneurysm; 
hypertension, stable at home; and chronic pain due to nerve 
entrapment in the abdomen after surgery.  

An October 2007 VA genitourinary examination report noted 
that the Veteran reported that he underwent a total 
cystoprostatectomy with construction of an orthotropic ileal 
neobladder in December 2004.  He stated that at the time of 
the surgery, no residual tumor was noted on pathological 
analysis of his prostate or bladder.  He indicated that he 
had not undergone chemotherapy or radiation treatment.  The 
Veteran reported that he experienced lethargy, weakness, and 
poor appetite.  He stated that he had experienced weight loss 
of about thirty pounds over the last on and one half years.  
It was noted, in clarification, that it appeared that the 
veteran weighed 230 pounds prior to the diagnosis of his 
cancer and that he dropped to 175 pounds and was presently 
190 pounds.  

The Veteran reported that he experienced urinary frequency 
and that he would urinate every two hours during the day and 
an additional three or four times over night.  He stated that 
he occasionally had difficulty squeezing urine out, but he 
denied that he had dysuria or hesitancy.  He indicated that 
he needed to intermittently self-catheterize his neobladder 
once or twice per day to clear the urine and reduce the risk 
of infection.  The Veteran related that he leaked and 
dribbled urine and that his incontinence caused him to wear 
under pads.  He stated that he went through about ninety pads 
a month.  It was noted that the Veteran did not use a leg bag 
or other appliance.  The Veteran reported that he had 
undergone no other surgery involving his genitourinary tract, 
penis, or testicles other than that those noted above.  He 
indicated that he had a number of residuals of his 
cystoprostatectomy and neobladder construction including 
tenderness at the incision site the prevented wearing a belt 
and prevented lifting objects greater than five pounds due to 
pain.  He stated that he also had erectile dysfunction since 
the removal of his bladder and prostate that had been 
refractory to medications such as Viagra, Cialis, MUSE, and 
to psychotherapy.  The Veteran reported that he would not 
consider an implant and that he found the concept of a vacuum 
pump aesthetically unpleasant.  

The Veteran denied that he had any history of urinary tract 
infections or any history of renal or bladder stones.  It was 
noted that there was no history of acute nephritis and that 
the Veteran had not been hospitalized for urinary tract 
disease within the past year.  The Veteran denied that he had 
any history of dilations, drainage procedures, or diet 
therapy and reported that he was not using medication to 
treat his current urological issues.  He stated that he was 
sent for a computed tomography scan of the chest, abdomen, 
and pelvis as well as a renal scan every six months.  It was 
noted that during the most recent round of tests, the Veteran 
was reported to have impaired concentration of radiotracer by 
both kidneys and that both kidneys revealed dilated calcices 
with significant impairment of left kidney function.  It was 
noted that computed tomography scan imagine revealed 
bilateral hydroureteronephrosis.  The examiner indicated that 
it was noted that the Veteran had suspected poor blood flow 
to the left kidney and that imaging studies additionally 
noted an infrarenal aortic aneurysm and atherosclerosis of 
the abdominal aorta.  It was reported that no lymphadenopathy 
or masses were noted in the bladder fossa or surrounding the 
neobladder, ureters, or kidneys.  The Veteran stated that he 
was no longer employed and that he was receiving disability 
benefits from the Social Security Administration (SSA).  

The Veteran reported that he perceived no problem directly 
from the kidney impairment, but he stated that tenderness at 
the incision site made it uncomfortable to move around much.  
The Veteran stated that he had poor energy in general and 
that he could not lift more than about five pounds because of 
tenderness at his incision site.  It was noted that the 
Veteran denied knowledge of specific endocrinologic, 
neurologic, infectious, or vascular conditions affecting his 
ability to get or maintain an erection.  The examiner noted 
that the veteran did undergo resection of the prostate and 
bladder as well as its surrounding autonomic plexus and that 
such was a frequent cause of erectile dysfunction.  

The examiner indicated that the Veteran's abdomen was soft 
with normoactive bowel sounds and that his liver and spleen 
were not enlarged.  It was noted that there was no guarding, 
rigidity, or rebound.  The examiner stated that the veteran 
had a 3 cm by 0.7 cm infraumbilical scar with no underlying 
soft tissue defect and that it was affixed to underlying 
surfaces in its entire dimension.  The examiner related that 
there was no ulceration or skin instability.  It was reported 
that the scar was mildly tender to the touch when the Veteran 
focused on the examination, but when the area was returned to 
later in the examination, the examiner found that he had no 
objective evidence of discomfort when it was palpated again.  
The examiner indicated that the Veteran had no penile, 
testicular, or scrotal lesions or masses.  The examiner 
stated that there was no inguinal hernia or palpable inguinal 
lymph nodes.  The examiner noted that the Veteran had a 
normal cremaster reflex.  The laboratory results showed a BUN 
of 19.6 mg/dl and creatinine of 1.3 mg/dl.  

As to diagnoses, the examiner indicated that renal 
insufficiency in the Veteran was, in the context of the 
bladder carcinoma status post cystoprostatectomy and 
neobladder construction, more likely than not due principally 
to post-obstructive uropathy amply demonstrated on various 
imaging studies by bilateral hydroureteronephrosis.  The 
examiner commented that the hydroureteronephrosis was more 
likely than not either an effect of the Veteran's cancer, or 
of the surgery done to address his cancer.  The examiner 
remarked that while the Veteran had the presence of 
atherosclerosis that was demonstrable in his renal arteries, 
there was no demonstrable stenotic lesion of the left renal 
artery, which, of note, was the kidney in which the largest 
deficit in kidney function was reported on his renal scan.  
The examiner stated that in the absence of demonstrable 
hemodynamically significant lesion in his left kidney, and in 
the absence of other identifiable medical processes at that 
time to suggest deterioration of his kidney function other 
than his apparent ureterohydronephrosis (which was itself due 
to or the result of his bladder carcinoma or a postsurgical 
residual of treatment for his bladder carcinoma), there was 
no objective evidence to suggest that the renal insufficiency 
was due to any other process than the Veteran's bladder 
carcinoma or its attending complicating 
hydroureteronephrosis.  

VA treatment records dated from January 2008 to July 2008 
refer to continued treatment.  

A March 31, 2008 VA treatment entry noted that the Veteran 
had a urine cytology and urovysion in October 2007 which were 
negative for malignancy.  The examiner indicated that the 
veteran had bilateral hydro and worsening renal function on 
previous studies that was improved with timed voiding every 
two hours and catheterization and irrigation.  It was noted 
that the Veteran had urinary incontinence requiring seven 
diapers a day.  A renal scan report indicated results 
including that quantitative renal function was "normal" 
with the left kidney contributing 9 percent and the right 
kidney contributing 91 percent.  It was noted that a prior 
study demonstrated that the left kidney contributed 14 
percent and the right kidney contributed 86 percent.  It was 
also reported that laboratory testing showed a BUN of 15.9 
mg/dl and a creatinine of 1.4 mg/dl.  

A June 2008 VA treatment entry related an assessment of 
status post neobladder and transitional cell carcinoma, now 
with poor left renal function and an obstructed ureter on the 
left.  It was noted that the left kidney had been 
demonstrated to be hydronephrotic and that it functioned at 9 
percent.  Possible stricture versus transitional cell 
carcinoma recurrence was also noted.  A July 2008 VA hospital 
discharge summary noted that the veteran reported that he had 
urinary incontinence requiring seven diapers per day.  The 
laboratory results showed a BUN of 22.2 and a creatinine 
level of 1.3.  It was noted that the Veteran underwent a left 
percutaneous nephrostomy tube placement by interventional 
radiology.  The discharge diagnosis was left renal 
dysfunction and obstruction.  

Viewing all the evidence, the Board finds that both prior to 
March 31, 2008 and since March 31, 2008, there is a 
reasonable basis for finding that the criteria for an 80 
percent rating for the Veteran's carcinoma of the bladder 
with bilateral hydroureteronephrosis are met.  The Board 
observes that the Veteran has not been shown to have recent 
urinary tract infections.  The Board notes, however, that the 
Veteran has been shown to have both voiding dysfunction and 
renal dysfunction.  The Board observes that an October 2007 
VA genitourinary examination report indicated, as to 
diagnoses, that the Veteran had renal insufficiency.  It was 
also noted that the Veteran had hydroureteronephrosis.  
Additionally, as recently as July 2008, as shown by a VA 
discharge summary, the Veteran underwent a left percutaneous 
nephrostomy tube placement.  Further, a June 2008 VA 
treatment entry noted that the Veteran's left kidney 
functioned at 9 percent.  Therefore, the Board finds that the 
medical evidence indicates that renal dysfunction is the 
Veteran's predominant postoperative complaint.  

The Board observes that the Veteran has been shown to have 
renal dysfunction since at least June 2006 when a VA computed 
tomography scan showed decreased left renal function.  The 
Board also notes that the October 2007 VA genitourinary 
examination report indicated that the Veteran reported that 
he experienced lethargy, weakness, and a poor appetite.  He 
also reported that he had a weight loss, although that was 
essentially at the time of his surgery in October 2004.  The 
Veteran has also reported that he was unable to lift more 
than five pounds due to pain.  The Board notes, therefore, 
that there is evidence that the Veteran has generalized poor 
health characterized by lethargy, weakness, or limitation of 
exertion which are some of the requirements for an 80 percent 
rating pursuant to 38 C.F.R. § 4.115b.  The evidence shows 
that both before March 31, 2008 and since March 31, 2008, the 
Veteran has suffered symptomatology indicative of an 80 
percent rating based on renal insufficiency.  A maximum 60 
percent rating is all that is permitted for voiding 
dysfunction pursuant to 38 C.F.R. § 4.115a.  

The evidence does not indicate that the Veteran has renal 
dysfunction that requires regular dialysis, or precludes more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, as required 
for a 100 percent rating.  

In sum, the Board grants an increased rating, to the level of 
80 percent, for squamous cell carcinoma of the bladder with 
bilateral hydroureteronephrosis both prior to and since March 
31, 2008.  The benefit-of-the-doubt rule has been applied in 
making the current decision.  38 U.S.CA. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Fecal Incontinence

Impairment of sphincter control of the rectum and anus 
warrants a 0 percent rating where it is healed or slight, 
without leakage.  A 10 percent rating requires constant 
slight, or occasional moderate leakage.  A 30 percent rating 
requires occasional involuntary bowel movements necessitating 
wearing a pad.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

The December 2005 VA genitourinary examination report noted 
that the Veteran reported that he had one episode of diarrhea 
per month and that the episode would last for two to three 
days.  The Veteran stated that when he had diarrhea, he would 
average four to six watery bowel movements per day.  He 
reported that he would experience occasional fecal 
incontinence when having one of the episodes of diarrhea.  It 
was noted that the Veteran denied that he had fecal 
incontinence at any other time and that he denied having to 
use additional absorbent padding due to his fecal 
incontinence.  

The subsequent VA treatment records and October 2007 VA 
genitourinary examination report do not refer to any fecal 
incontinence.  

The evidence as a whole shows that the Veteran's fecal 
incontinence is productive of no more than occasional 
involuntary bowel movements necessitating wearing a pad 
(which is the maximum rating), and thus no more than a 30 
percent rating is warranted under Diagnostic Code 7332.  As 
the preponderance of the evidence is against the claim for an 
increased rating for the Veteran's fecal incontinence, the 
benefit-of-the-doubt rule does not apply, and the claim for 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  


ORDER

An increased rating of 80 percent for squamous cell carcinoma 
of the bladder with bilateral hydroureteronephrosis is 
granted for both the period prior to March 31, 2008, and the 
period since March 31, 2008, subject to the laws and 
regulations governing the disbursement of monetary benefits.  

A rating in excess of 30 percent for fecal incontinence is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


